218 S.W.3d 542 (2007)
John P. THOLEN, et ux, Appellants,
v.
COUNTRYWIDE HOME LOANS, INC., Respondent.
No. WD 66705.
Missouri Court of Appeals, Western District.
January 23, 2007.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 27, 2007.
Application for Transfer Denied May 1, 2007.
James B. Jackson, Independence, MO, for appellants.
Richard L. Martin, Kansas City, MO, for respondent.
Before ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

ORDER
PER CURIAM.
John and Sue Tholen (the "Tholens") appeal the Jackson County Circuit Court's granting of summary judgment in favor of Countrywide Home Loans, Inc., d/b/a America's Wholesale Lender ("Countrywide"). The Tholens present one point on appeal. As the sole point on appeal fails to comply with Rule 84.04, the point is denied.
For reasons stated in the memorandum provided to the parties, the judgment of the trial court is affirmed. Rule 84.16(b).